Citation Nr: 1111183	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for arthritis of the lumbar spine at L4-S1 from May 31, 2002, to March 29, 2006.

2.  Entitlement to an evaluation in excess of 40 percent for arthritis of the lumbar spine at L4-S1 from March 29, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In the November 2005 decision, the RO granted service connection for arthritis of the lumbar spine at L4-S1, assigning an initial 20 percent disability rating.  In the July 2006 decision, the RO granted a higher rating of 40 percent, effective March 29, 2006.

The Board subsequently remanded the case in September 2007 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain records from the Veteran's grant of disability benefits by the Social Security Administration, as well as any other records identified by the Veteran, and then re-adjudicate the claims.  The AOJ obtained the identified records and then provided the Veteran with a supplemental statement of the case (SSOC) in October 2009, in which the RO again denied the Veteran's claims for higher ratings.  

In June 2010, the Veteran's representative and VA's General Counsel filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's decision and remand the case.  The Court granted the motion in June 2010.  


FINDINGS OF FACT

1.  Prior to March 29, 2006, the Veteran's service-connected arthritis of the lumbar spine at L4-S1 was manifested by disability equating to no worse than a limitation of flexion to 50 degrees when pain on motion is taken into consideration.

2.  From March 29, 2006, the Veteran's service-connected arthritis of the lumbar spine at L4-S1 has been manifested by disability equating to no worse than a limitation of flexion to 25 degrees when pain on motion is taken into consideration.


CONCLUSIONS OF LAW

1.  Prior to March 29, 2006, the criteria for an initial rating in excess of 20 percent for service-connected arthritis of the lumbar spine at L4-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes, 5003, 5292 (2003).

2.  From March 29, 2006, the criteria for a rating in excess of 40 percent for service-connected arthritis of the lumbar spine at L4-S1 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through September 2002 and January 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Additionally, it should be noted that once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case, which were done in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Board also finds that the September 2002 and January 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran identified the Omaha VA Medical Center (VAMC), Miller Orthopaedic Affiliates, Alegent Health Clinic/Bergan Mercy Health Clinics, Family Chiropractic/Natural Health Center, a Dr. T.G., and a Dr. J.G. as treatment providers.  Available records from each of those treatment providers were obtained.  Additionally, pursuant to the remand instruction in the Board's September 2007 decision, records from the Social Security Administration (SSA) were obtained and associated with the claims file.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in November 2005 and March 2006, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are sufficient, as they are predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the statements of the Veteran, and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his arthritis of the lumbar spine at L4-S1 has been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In this case, consideration will be given to whether a higher rating is warranted at any point since the award of service connection was made effective-May 31, 2002.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected arthritis of the lumbar spine at L4-S1 is currently rated under Diagnostic Code 5242, for degenerative arthritis of the spine, under which the disability is evaluated (preoperatively or postoperatively) under the General Rating Formula for Diseases and Injuries of the Spine.  (Diagnostic Code 5003 requires that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a.)  However, before this general rating formula was made effective, arthritis of the lumbar spine was rated under 38 C.F.R. §§ 5003, 5292 (2003); 68 Fed. Reg. 51,457 (Aug. 27, 2003) (The General Rating Formula for Diseases and Injuries of the Spine was not made effective until September 26, 2003).  Under the prior rating criteria governing arthritis of the lumbar spine, a 20 percent rating was assigned for moderate limitation of motion, and a 40 percent rating was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the General Rating Formula for Diseases and Injuries of the Spine in effect as of September 26, 2003, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  (Although the originating agency has awarded a separate compensable rating for radiculopathy of the right lower extremity as a result of the service-connected arthritis of the lumbar spine, the Veteran has not disagreed with the rating assigned.  Consequently, the Board has limited its decision to the rating for the spine itself.)

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2010).  The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extra- schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

A.  Prior to March 29, 2006

A review of the Veteran's post-service medical treatment records reveals frequent treatment for low back pain.  A June 2001 record from Alegent Health Clinic indicates that the Veteran's back pain was under fair control.  Similarly, February 2003 records indicate that the Veteran reported that his back pain was improved and resolved.  However, May 2002 and October 2002 records from Alegent Health Clinic indicated a decreased range of motion consisting of flexion to 65 degrees.  An August 2002 magnetic resonance imaging (MRI) report form Alegent Health Clinic indicated degenerative changes at L5-S1.  Nonetheless, a June 2003 record from Alegent Health Clinic and a July 2003 record from the Omaha VAMC indicated that the Veteran had full range of motion in his spine.

In November 2005, the Veteran was afforded a VA examination in connection with his claim.  The examiner reviewed the claims file and conducted a full physical examination of the Veteran.  At the examination, the Veteran complained of daily low back pain, managed with medications and a TENS unit, that flared up twice a month due to prolonged sitting.  The Veteran also indicated that he had difficulty transitioning between lying down and sitting, and between sitting and standing, and that he could only stand for 15 to 30 minutes and walk no more than 1/4 mile.  The examiner further acknowledged the Veteran's report of flare-ups, consisting of increased pain, that occurred approximately twice per month and caused difficulty with bending, lifting, and twisting.  Physical examination revealed that the Veteran's range of motion was flexion to 80 degrees.  The examiner noted that repetition increased the Veteran's pain and decreased his range of motion to 50 degrees.  See DeLuca, 8 Vet. App. at 204-7.  The examiner diagnosed the Veteran with low back strain with degenerative disc disease of the lumbar spine.  (The Board notes that the RO did not award service connection for disc disease in its November 2007 decision.  Service connection was awarded only for arthritis; the Board has thus rated the Veteran in this decision accordingly.)

Based on the November 2005 VA examination report and the Veteran's medical treatment records, the Board finds that, prior to March 29, 2006, the 20 percent rating initially assigned is appropriate.  The Veteran's service-connected arthritis of the lumbar spine at L4-S1 was manifested by disability equating to no worse than a limitation on the range of motion of flexion to 50 degrees, even when pain on motion is taken into consideration pursuant to DeLuca, supra.  Similarly, the degree of limitation of motion documented in the Veteran's treatment records and at the November 2005 VA examination does not amount to "severe" limitation of motion under the old criteria.  In so finding, the Board notes the essential finding of the November 2005 VA examiner that the Veteran's symptoms of lumbar spine arthritis were, at most, moderate, warranting a 20 percent evaluation under prior Diagnostic Code 5292.  In this case, the Board finds that any restriction in the Veteran's range of motion of his lumbar spine was not identified as severe at any point prior to March 29, 2006.  In particular, even considering the Veteran's report of experiencing "severe" flare-ups, the examiner nevertheless concluded that his disability caused mild or moderate functional effects.  The Board further notes here that the terms "moderate" and "severe" in the context of prior Diagnostic Code 5292 are not defined by regulation.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  The Board thus concludes that, for the period prior to March 29, 2006, the Veteran's arthritis of the lumbar spine at L4-S1 was no more than "moderate" under prior Diagnostic Code 5292, thus warranting no more than a 20 percent evaluation under that Diagnostic Code.  

In this case, the Board has taken into consideration the Veteran's complaints of limitation and pain, particularly during flare-ups of back pain and finds, in light of the November 2005 VA examiner's finding that the Veteran's limitation of motion to 50 degrees even when pain on motion and repetition was taken into consideration, as well as his multiple reports to private treatment providers of having improving or resolved back pain, that the Veteran's pain and its effect on his range of motion was properly contemplated by the 20 percent schedular rating initially assigned by the RO under prior Diagnostic Code 5292 (2003).  The Board finds that nothing in the record suggests that pain, weakness, or functional loss-even during periods of flare-up, as considered by the November 2005 VA examiner-caused more than moderate limitation of motion for the period prior to March 29, 2006, as considered by prior Diagnostic Code 5292, even taking into consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-06.  The Board thus concludes that a rating in excess of the 20 percent initially assigned is not warranted for the period prior to March 29, 2006 under prior Diagnostic Code 5292.

In addition, the Board notes that a 40 percent rating is not warranted under the current General Rating Formula for Diseases and Injuries of the Spine for the period prior to March 29, 2006, because the Veteran does not experience a limitation of his range of motion of flexion of less than 30 degrees, even when pain on motion is taken into consideration, making a rating of 40 percent inapplicable under the General Rating Formula for Diseases and Injuries of the Spine.  As discussed above, the November 2005 VA examiner explicitly considered the Veteran's pain on repetitive motion and during flare-ups in reaching these conclusions.  Similarly, ratings of 50 percent or 100 percent are not warranted for the period prior to March 29, 2006, because the Veteran did not experience ankylosis of his spine at any time during the identified period.  Therefore, the Board finds that an initial rating in excess of 20 percent for service-connected arthritis of the lumbar spine at L4-S1 is not warranted for the period prior to March 29, 2006.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5242 (2010); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5292 (2003).


B.  From March 29, 2006

On March 29, 2006, the Veteran was afforded another VA examination in connection with this claim.  The examiner reviewed the claims file and conducted a full physical examination of the Veteran.  At the examination, the Veteran complained of daily low back pain that he managed with medications.  He had right lower extremity radiculopathy.  (As noted above, the Veteran received a separate rating for radiculopathy of the right lower extremity by way of a December 2007 rating decision, which he did not appeal; thus, radiculopathy of the right lower extremity will not be considered in this determination.)  The examiner further acknowledged the Veteran's report of flare-ups occurring with excessive activity that he treated with pain medications, although the examiner noted that he was unable to determine the frequency or any additional functional limitations caused by the stated flare-ups.  Physical examination found the Veteran's range of motion of the thoracolumbar spine to be flexion to 30 degrees.  The examiner noted that repetition increased the Veteran's pain and decreased his range of motion to 25 degrees.  See DeLuca, 8 Vet. App. at 204-07.  The examiner diagnosed the Veteran with low back strain and degenerative disc disease of the lumbar spine.

In November 2006, the Veteran underwent an examination in connection with his claim for benefits from the Social Security Administration (SSA).  At the examination, the Veteran complained of pain in the low lumbar and sacral region that was worsened by prolonged sitting and that radiated down into his right lower extremity.  The Veteran's range of motion of the thoracolumbar spine was flexion to 25 degrees.  No repetitive-motion testing was performed at the November 2006 examination, nor was there any indication of whether the Veteran's range of motion was limited by pain.  The examiner diagnosed the Veteran with degenerative joint disease of the spine.

Based on the March 2006 VA examination report and the November 2006 SSA examination, the Board finds that, from March 29, 2006, a 40 percent rating is appropriate under the current General Rating Formula for Diseases and Injuries of the Spine.  For the period from March 29, 2006, the Veteran's service-connected arthritis of the lumbar spine at L4-S1 has been manifested by disability equating to no worse than a limitation on the range of motion consisting of flexion to no worse than 25 degrees, even when pain on motion is taken into consideration as per DeLuca, supra.  Ratings of 50 percent and 100 percent ratings are not warranted because the Veteran does not experience ankylosis of his spine.  Therefore, the Board finds that a rating in excess of 40 percent for service-connected arthritis of the lumbar spine at L4-S1 is not warranted for the period from March 29, 2006.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5242 (2010).

In reaching this decision, the Board acknowledges that the March 2006 VA examiner observed the Veteran to have pain throughout the range of motion on repetition and to report flare-ups that caused increased pain and limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242; DeLuca, 8 Vet. App. at 204-07.  As discussed above, however, the functional impact of the Veteran's low back disability has been considered by his VA examiner, and when reporting the loss experienced by the Veteran there has been no indication that his ability to function is limited beyond the limits of motion specifically described in the March 2006 VA examination report.  The evidence also reflects that the March 2006 VA examiner considered the Veteran's pain on motion, including repetitive motion, when reporting on the range of motion of his thoracolumbar spine.  As such, there is simply no indication that the Veteran's disability, even with consideration of flare-ups due to pain, would approximate a 50 percent rating for unfavorable ankylosis of thoracolumbar spine, or for unfavorable ankylosis of the entire spine at any point from March 29, 2006.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; see also Johnston v. Brown, 10 Vet. App. 80 (1997) (when receiving the maximum rating for limitation of motion, further analysis under DeLuca is not required).  The Board acknowledges the Veteran's statements to the effect that the arthritis in his lower back causes him pain and functional impairment, especially when the disability flares up.  Here, however, the Board finds that the current 40 percent rating for the period from March 29, 2006, takes into consideration any interference with the Veteran's overall function of his thoracolumbar spine due to his service-connected arthritis of the lumbar spine at L4-S1, including both pain on motion and flare-ups of the disability.

C.  Conclusion

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability picture is not so exceptional that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his back disability have been accurately reflected by the schedular criteria.  Specifically, the pain he experiences, including on repetitive motion and during flare-ups as discussed above, is accounted for by the limitation-of-motion ratings.  The examiners in this case specifically addressed the pain in the range-of-motion studies, and the ratings contemplate it.  38 C.F.R. §§ 4.40, 4.45.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted for any period of the claim.  See Thun, 22 Vet. App. at 115-16.

In support of his claim, the Veteran has submitted statements from him, his wife, and his friends that describe the daily pain he experiences.  The Board recognizes that the Veteran is competent to report on what he sees and feels, and others are competent to report on what they can see.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Nonetheless, the Board finds more persuasive the opinions provided by the VA examiners regarding the severity of the Veteran's disability, as the VA opinions are based on a review of the evidence and the Veteran's assertions, and because of the examiners' expertise.

For all the foregoing reasons, the Board finds that the claims for higher evaluations for arthritis of the lumbar spine at L4-S1 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for arthritis of the lumbar spine at L4-S1 from May 31, 2002, to March 29, 2006, is denied.

Entitlement to an evaluation in excess of 40 percent for arthritis of the lumbar spine at L4-S1 from March 29, 2006, is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


